 

 

IN THE UNITED STATES DISTRICT COURT

2019AUG 26 PH 2:59
FOR THE SOUTHERN DISTRICT OF GEORGIA

clerk. CRQ a»
DUBLIN DIVISION SO.0I8ST Gr GA

RICARDO JAMAL STROZIER,
Plaintiff,

V. CV 318-057
PHIL HALL, Warden; CATHY LEWIS,
Deputy Warden of Care and Treatment;
FRED GAMMAGE, Deputy Warden of
Security; and BARBARA GRANT, Unit
Manager, individually and in their official
capacities,

Nee Nee ee ee ee” Ne” LS SL SL SN”

Defendants.

ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
GRANTS IN PART and DENIES IN PART Defendants’ motion to dismiss, (doc. no. 22),
DISMISSES Plaintiff's claims for retaliatory transfer, and DISMISSES Plaintiffs claims
for injunctive relief.

The only claims left for further litigation are Plaintiffs (1) Fourteenth Amendment due
process claim against Deputy Warden Fred Gammage and Unit Manager Barbara Grant for
placing Plaintiff in an isolation cell for extended periods of time; and (2) Fourteenth

Amendment due process claim against all Defendants for remaining in an isolation cell upon

 
 

 

being placed in the Tier II Program until his transfer to Ware State Prison twelve days later.
Accordingly, the Court LIFTS the stay of discovery and ORDERS Defendants to file an
answer within fourteen days of this Order,

SO ORDERED this Lb day of August, 2019, at Augusta, Georgia.

het, WK

UNITED STAES DISTRICT JUDGE

 
